Citation Nr: 1008431	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hand 
condition, to include as secondary to a service-connected 
left knee disability.

2.  Entitlement to service connection for a right elbow 
condition, to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to a service-connected 
left knee disability.

4.  Entitlement to a rating higher than 20 percent for 
residuals of a left knee injury with instability.

5.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee with limitation 
of motion.

6.  Entitlement to an effective date prior to September 1, 
2007, for additional compensation for a dependent child based 
upon school attendance.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO), that denied 
increased ratings for a left knee disability.  The appeal 
also arises from a March 2008 rating decision that denied 
service connection for right hand, right elbow, and bilateral 
foot conditions.  Finally, the Veteran is appealing an 
October 2008 decision that denied entitlement to an effective 
date prior to September 1, 2007, for additional compensation 
for a dependent child.  In April 2009, the Veteran testified 
at a video conference hearing before the undersigned.


FINDINGS OF FACT

1.  A right hand condition was not affirmatively shown to 
have had onset during service; degenerative arthritis of the 
right wrist was not manifest to a compensable degree within 
one year of separation from service; a right hand condition, 
first documented after service, is not shown to be related to 
an injury, disease, or event of service origin or to a 
service-connected left knee disability.

2.  A right elbow condition was not affirmatively shown to 
have had onset during service; a right elbow condition, first 
documented after service, is not shown to be related to an 
injury, disease, or event of service origin or to a service-
connected left knee disability.

3.  A bilateral foot condition was not affirmatively shown to 
have had onset during service; a bilateral foot condition, 
first documented after service, is not shown to be related to 
an injury, disease, or event of service origin or to a 
service-connected left knee disability.

4.  Residuals of a left knee injury with instability are 
manifested by no more than moderate laxity or subluxation.

5.  Arthritis of the left knee is manifested by flexion to 
100 degrees with pain and extension to 5 degrees, without 
additional functional loss due to pain or instability.

6.  In July 2008, VA received a Request for Approval of 
School Attendance, VA form 21-674, in which the Veteran 
indicated that W.D. began attending the University of 
Arkansas in August 2006 and was expected to graduate in 
August 2010; according to an October 2008 VA letter to the 
Veteran, the Veteran's VA compensation benefits were adjusted 
to include W.D. effective September 1, 2007.


CONCLUSIONS OF LAW

1.  A right hand condition was not incurred in or aggravated 
by service; service connection for degenerative arthritis of 
the right wrist as a chronic disease may not be presumed to 
have been incurred in service; and a right hand condition is 
not proximately due to or aggravated by a service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  A right elbow condition was not incurred in or aggravated 
by service; and a right elbow condition is not proximately 
due to or aggravated by a service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

3.  A bilateral foot condition was not incurred in or 
aggravated by service; and a bilateral foot condition is not 
proximately due to or aggravated by a service-connected left 
knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).

4.  The criteria for a rating higher than 20 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 4.45, Diagnostic 
Code 5257 (2009).

5.  The criteria for a rating higher than 10 percent for 
degenerative joint disease of the left knee with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261, (2009).

6.  The criteria for an effective date prior to September 1, 
2007, for additional compensation for a dependent child based 
upon school attendance have not been met.  38 U.S.C.A. §§ 
1115, 5110, 5111 (West 2009); 38 C.F.R. §§ 3.31, 3.204, 
3.400, 3.667 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Regarding the claim of entitlement to an effective date for 
additional compensation for a dependent child, this case is 
one in which the law is dispositive of the issue. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
duties to notify and assist are not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty 
to assist the Veteran in obtaining evidence where, as here, 
there is no reasonable possibility that any further 
assistance would aid him in substantiating his claim.  38 
U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362 (2001).  However, in a March 2009 statement of the 
case, the RO informed the Veteran of the provisions of 38 
C.F.R. § 3.667, which relates to the matter of additional 
allowances for dependent children.  The Veteran has been 
provided the opportunity to submit evidence and argument in 
support of his claim.  The Board finds that there is 
sufficient evidence to make a determination in this case, and 
the Veteran is not prejudiced by a decision at this time.

With regard to the claims of service connection and the claim 
for increased disability ratings, the RO sent correspondence 
in February 2005, April 2005, December 2007, and May 2008; 
rating decisions in May 2005, and March 2008; and statements 
of the case in January 2007, and October 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2009 statement of the case, and the October 2008 
supplemental statements of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The VA obtained medical examinations in relation 
to the claim for increased ratings for a left knee 
disability.  The Board also notes that the Veteran was 
scheduled for a VA examination to evaluate the claims of 
service connection in December 2006, but the Veteran failed 
to report, and an opinion as to causation was offered by the 
knee examiner at the November 2007 VA examination.  The duty 
to assist is not a one-way street.  If a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Where the Veteran fails 
to report to an examination in conjunction with a claim for 
service connection, the claim must be adjudicated based on 
the evidence of record.  38 C.F.R. § 3.655 (2009).  In any 
event, although a rescheduled VA examination to evaluate the 
claims of service connection was not provided, the evidence 
does not indicate that the disabilities may be associated 
with an event, injury, disease in service, or a service-
connected disability, and the evidence does not show good 
cause for failing to report to the examination.  VA is not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the claimed disability and service.  For these 
reasons, remanding for VA medical examination is not 
warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4)(i).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is a 
required combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that he currently suffers from a right 
hand condition, right elbow condition, and bilateral foot 
condition, which he claims are secondary to his service-
connected left knee disability.  He specifically claims that 
his left knee gave way and caused him to fall and incur 
injuries, and those injuries developed into degenerative 
arthritis in the right hand, right elbow, and feet.   

The service medical records contain no complaints, diagnoses, 
or treatment for a right hand condition, right elbow 
condition, or bilateral foot condition.

After service, a clinical treatment note in August 1991, 
recorded findings of arthritis in the right wrist.  Private 
treatment records in April 2000, noted bilateral swelling of 
the lower extremities after the Veteran fell and injured the 
4th and 5th left toes.  

Clinical treatment notes in 2001, show complaints of right 
elbow and right forefinger pain and swelling.  The clinician 
noted treatment for gout.  In December 2002, a clinician 
indicated that the Veteran had gout in the right hand and 
wrist.  A VA clinical treatment note in March 2007 contained 
a history of gout, with the first gout attack 10 years prior, 
along with complaints of swelling of the left knee, foot, 
right wrist, and right elbow.  In March 2007, it was reported 
that the Veteran's left knee swelled and buckled while he was 
playing golf.  The assessment was arthralgia with a history 
of gout.  In October 2007, the Veteran provided a history of 
severe gouty arthritis since 2002.  He stated that flares of 
gout left him incapable of moving his hands, and prevented 
him from walking.  The Veteran indicated that he developed 
degenerative joint changes in the right elbow and right ring 
finger coincident with onset of flare-ups of gout.  In 
January 2008, the Veteran reported left shoulder pain after 
he braced himself after a fall that occurred when his knee 
buckled.  

On joints VA examination in November 2007, the examiner 
opined that the Veteran's left knee swelling was related to 
his nonservice-connected gout.  The examiner explained that 
his other joints would swell along with the knee and 
treatment for gout would effectively improve his condition.  

At the April 2009 personal hearing, the Veteran testified 
that he had been diagnosed with arthritis of the right elbow 
and right wrist.  The Veteran denied problems with his hand 
prior to the fall caused by his left knee.  He described 
movement limitations during flare-ups of his condition 
brought on by activity and weather.  The Veteran reported 
swelling of the feet caused by the left knee arthritis.  
Flare-ups of the claimed conditions would cause pain and 
swelling resulting in immobilization.  He treated the 
conditions with anti-inflammatory medication and steroid 
injections.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  

The service medical records do not show any finding of signs 
or symptoms consistent with a right hand condition, a right 
elbow condition, or a bilateral foot condition.  Therefore, 
the Board finds the conditions were not affirmatively shown 
to have had onset during service and a showing of continuity 
after discharge is required to support the claims.  
38 U.S.C.A. § 1110; 338 C.F.R. §§ 3.303(a), 3.303(b).

Also there is no competent evidence either contemporaneous 
with or after service that a right hand condition, a right 
elbow condition, or a bilateral foot condition, were observed 
during service, and the principles of service connection, 
pertaining to chronicity and continuity of symptomatology do 
not apply.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b).

After service, a clinical treatment note in August 1991, 
recorded findings of arthritis in the right wrist.  
Additionally, treatment for pain and swelling of the lower 
extremities, right elbow, and right forefinger, was noted 
after 2000.  The period without documented complaints, 
findings or symptoms of a right hand condition, a right elbow 
condition, or a bilateral foot condition, from 1973 to 1991 
and after 2000, respectively, interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The absence of symptoms constitutes negative 
evidence and opposes the claims.  Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002).

Furthermore, arthritis of the right wrist was diagnosed well 
beyond the one-year presumptive period for service connection 
for arthritis as a chronic disease and the Board finds that 
presumptive service connection is not warranted.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board now turns to the Veteran's claim that he developed 
a right hand condition, a right elbow condition, and 
bilateral foot condition, secondary to his service-connected 
left knee disability.

Although the Veteran is competent to describe orthopedic 
symptoms, such as pain, joint pain is not a condition under 
case law whereby lay observation has been found to be 
competent to establish an orthopedic diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  As for service connection for residuals of an 
injury to the right hand, right elbow and feet, to include 
arthritis, first diagnosed after service under 38 C.F.R. § 
3.303(d), although the Veteran is competent to describe 
symptoms of an injury, degenerative arthritis is not a 
condition under case law that has been found to be capable of 
lay observation.  Therefore the determination as to the 
presence of arthritis is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997) (on the question of whether a Veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where, the determinative questions involve a medical 
diagnosis or causation, not capable of lay observation, 
medical evidence of an association or link between the 
current disability and continuity of symptomatology is needed 
and where a lay assertion on medical causation is not 
competent evidence, competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a layperson, the Veteran is not qualified through 
education, training, and expertise to offer opinions on a 
medical diagnosis that is not capable of lay observation, or 
on medical causation where a lay assertion of medical 
causation is not competent evidence.  Therefore, the Board 
finds that the statements from the Veteran offered as proof 
of service connection between a right hand condition, a right 
elbow condition, and bilateral foot condition, and the 
service-connected left knee disability, are not competent 
evidence. 

As for the competent medical evidence on the question of 
secondary service connection, the competent medical evidence 
is against the claim.  While falls were documented in April 
2000 and January 2008, there is nothing in the record 
consistent with a finding that a fall caused by the service-
connected left knee disability led the Veteran to develop a 
bilateral foot, right hand or right elbow disability.  
Moreover, the evidence of record does not attribute the 
claimed disabilities to the service-connected left knee 
disability.  Instead, the post-service treatment records show 
that the Veteran's complaints of pain and swelling of the 
hands, lower extremities, right elbow, and wrist, are 
associated with flare-ups of nonservice-connected gouty 
arthritis.  Significantly, the VA examiner in November 2007, 
opined that the Veteran's left knee swelling was related to 
his nonservice-connected gout, and that other joints would 
swell along with the knee and were improved by treatment for 
gout.  Therefore, the Board finds that the evidence shows 
that the claimed disabilities are more likely the result of 
nonservice-connected gout.  There is no evidence of record to 
show that any gout is related to the Veteran's service.

The competent medical evidence does not relate a right hand 
condition, right elbow condition, or bilateral foot 
condition, by causation or by aggravation, to the service-
connected left knee disability or to service.  Degenerative 
arthritis of the right hand did not manifest to a compensable 
degree within one year following separation from service.  
The Board may consider only competent, independent medical 
evidence to support its finding on a question of medical 
causation.  The evidence does not show that any gout, which 
is shown by the evidence of record to be the more likely 
causation of the claimed disabilities, was incurred in or 
aggravated by service or manifested within any applicable 
presumptive period.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection and those claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Ratings

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, the regulation 
regarding pyramiding does not preclude the assignment of 
separate evaluations for separate and distinct symptomatology 
where none of the symptomatology justifying an evaluation 
under one diagnostic code is duplicative of or overlapping 
with the symptomatology justifying an evaluation under 
another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

During active service, the Veteran suffered from left knee 
pain which resulted from a pre-service left knee injury.  In 
a rating decision in July 1994, the RO granted service 
connection for a left knee disability.  The current claim for 
an increased rating was received at the RO in December 2004.  
The Veteran's left knee disability has been assigned a 10 
percent rating for degenerative arthritis under Diagnostic 
Code 5003, and 20 percent rating for instability under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.

On VA examination in March 2005, the Veteran complained of 
worsening of left knee symptoms with swelling and pain on 
prolonged standing, walking, or bending.  He reported being 
self-employed and sitting at a desk four to six hours a day.  
The examiner noted a small effusion of the knee with no 
increased heat.  The examiner did not detect any instability 
of the knee.  There was palpable crepitus.  X-rays of the 
left knee revealed osteoarthritic spurring medially with no 
joint effusion, and post-traumatic changes in the proximal 
tibia.  Extension was to 0 degrees.  Flexion was to 100 
degrees, with pain on extreme flexion.  There was no increase 
in pain or loss of motion with repetitive motion. The 
examiner noted a well-healed 8 inch surgical scar over the 
medical aspect of the knee.  There was no retraction, 
erythema, or infection.  The Veteran was diagnosed with 
residuals of a left knee injury and degenerative joint 
disease of the left knee.  

On VA examination in January 2007, the Veteran provided a 
history of gouty arthritis treated with medication and left 
knee arthritis treated with Tylenol.  During flare-ups of the 
knee condition he would be bedfast for a few days and 
required the use of a cane.  X-rays revealed tricompartmental 
hypertrophic spurs, moderate narrowing of the medial knee 
joint compartment, and an old healed fracture of the proximal 
tibia.  The Veteran could extend to 0 degrees.  Flexion was 
to 110 degrees, with some discomfort.  There was slight 
tenderness on both sides of the patella.  There was a well-
healed surgical scar on the medial aspect of the knee. While 
the Veteran complained of knee buckling, the examiner found 
no evidence of instability or subluxation.  Repetitive motion 
and flare-ups in pain did not produce further reduced range 
of motion or increased pain or spasm in the knee.  The 
examiner diagnosed limited flexion of the left knee secondary 
to a previous injury, along with degenerative arthritis of 
the knee.  

On VA examination in November 2007, the Veteran complained of 
intermittent left knee pain on prolonged standing, walking, 
or climbing.  The Veteran also reported a long history of 
gout.  He described left knee swelling and redness, 
associated with swelling of other joints, occurring 
approximately once a month and lasting for three days.  The 
Veteran had been incapacitated a total of 21 days in the 
previous 12 months with each occurrence at a time.  The 
swelling usually resolved with treatment for gout.  The 
Veteran denied additional weakness or restricted range of 
motion of the knee during flare-ups.  Functional restrictions 
included limitations with walking, running, standing or 
squatting.  The Veteran wore a knee brace daily.  

On examination, the Veteran's gait was normal.  There was a 
well-healed surgical scar over the medial left knee.  The 
left knee was stressed, revealing moderate laxity along the 
medial collateral ligament region with stressing.  The 
Veteran was able to extend to 5 degrees, with pain at 5 
degrees, and he could flex to 100 degrees, with pain.  
Patella track was normal on the left knee without appreciable 
laxity or crepitus.  There was no additional weakness, 
fatigability, dis-coordination, restricted range of motion, 
or functional impairment following repetitive stress testing 
against resistance times three.  X-rays revealed degenerative 
joint disease.  The diagnosis was residuals of a left knee 
injury with degenerative joint disease and moderate ligament 
laxity along the collateral ligament joint line.  The 
examiner opined that the Veteran's frequent knee pain and 
ligament laxity was related to his service-connected left 
knee condition because there was historical evidence of 
ligament laxity.  Knee pain was aggravated by activities.  
The examiner opined that the Veteran's left knee swelling was 
related to his nonservice-connected gout, as other joints 
would swell along with the knee and it was improved by 
treatment for gout.  

At the April 2009 personal hearing, the Veteran testified 
that his left knee had worsened at the time he filed a claim 
for an increased rating in 2004.  He denied that the knee had 
buckled or given way in over a year.  The Veteran reported 
wearing a brace for his left knee subluxation.  He related 
flare-ups in the left knee condition, resulting in limitation 
of activities and pain, approximately twice a month. 

As an initial matter, the Board notes that service connection 
is not in effect for gouty arthritis.  The VA examiner in 
November 2007 distinguished between the symptoms related to 
the service-connected left knee disability, degenerative 
arthritis and laxity of the knee, and those attributed to the 
nonservice-connected gout, swelling of the knee joint and 
other joints, which reportedly caused him to become 
immobilized.  Accordingly, for purposes of rating the 
Veteran's left knee disability, the Board will only consider 
symptoms related to the service-connected left knee 
disability.

Degenerative joint disease of the left knee with limitation 
of flexion is currently assigned a 10 percent rating under 
Diagnostic Codes 5010.  Traumatic arthritis is evaluated 
pursuant to the criteria found in Diagnostic Code 5010, which 
directs the examiner to evaluate traumatic arthritis pursuant 
to the criteria for degenerative arthritis found in 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

A claimant who has arthritis and instability of the knee may 
be rated separately for arthritis or limitation of motion and 
for instability.  Rating a knee disability under both of 
those codes does not amount to pyramiding.  However, a 
separate rating must be based on additional compensable 
disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Separate ratings may also be assigned for 
limitation of flexion and limitation of extension of the same 
knee.  Specifically, where a veteran has both a compensable 
level of limitation of flexion and a compensable level of 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable.  Flexion limited to 45 degrees is 
10 percent disabling.  Flexion limited to 30 degrees is 20 
percent disabling.  Flexion limited to 15 degrees is 30 
percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling.  Extension limited to 15 degrees is 
20 percent disabling.  Extension limited to 20 degrees is 30 
percent disabling.  38 C.F.R. § 4.71a.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability of the knee.  A 
rating of 30 percent is assigned for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a.

On VA examination in March 2005, X-rays of the left knee 
revealed osteoarthritic spurring medially with no joint 
effusion, and post-traumatic changes in the proximal tibia.  
Flexion was to 100 degrees with pain on extreme flexion.  
There was no increase in pain or loss of motion with 
repetitive motion.  On VA examination in January 2007, 
flexion was to 110 degrees with some discomfort.  Repetitive 
motion and flare-ups in pain did not produce further reduce 
range of motion or increased pain or spasm in the knee.  The 
examiner diagnosed limited flexion of the left knee secondary 
to a previous injury, along with degenerative arthritis of 
the knee.  On VA examination in November 2007, the Veteran 
was able to flex to 100 degrees with pain.  There was no 
additional weakness, fatigability, dis-coordination, 
restricted range of motion, or functional impairment 
following repetitive stress testing against resistance times 
three.  X-rays revealed degenerative joint disease.  The most 
limitation of flexion shown, either 100 degrees or 110 
degrees of flexion, does not more nearly approximates the 
criteria under Diagnostic Code 5260 for the next higher 
rating of limitation of flexion to 30 degrees.  Therefore, 
the Board finds that an increased rating of 20 percent is not 
warranted, even considering any additional functional loss 
due to pain.  The evidence does not show any additional 
functional loss that would limit flexion to such an extent as 
to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
.  The Board finds that the criteria for a compensable rating 
are not met for limitation of flexion, so no separate rating 
is warranted.  The current 10 percent rating under Diagnostic 
Code 5010 cannot be combined with a limitation of motion 
rating.

On VA examinations in March 2005 and January 2007, the 
extension was to 0 degrees.  In November 2007, extension was 
to 5 degrees, with pain at 5 degrees.  Neither finding more 
nearly approximates the criteria under Diagnostic Code 5261 
for a compensable rating of limitation to extension to 10 
degrees.  Therefore, the Board finds that an increased rating 
of 20 percent is not warranted, even considering any 
additional functional loss due to pain.  The evidence does 
not show any additional functional loss that would limit 
extension to such an extent as to warrant a higher rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board finds that the 
criteria for a compensable rating are not met for limitation 
of extension, so no separate rating is warranted. 

In order to establish a 30 percent rating under Diagnostic 
Code 5257, the evidence would require a showing of severe 
impairment.  However, the Board finds that the record shows 
no more than moderate recurrent instability or subluxation of 
the knee. 

In 2008, the Veteran complained that his knee had buckled and 
caused him to fall.  The Veteran reported wearing a brace for 
his left knee subluxation.  On VA examination in March 2005, 
the examiner did not detect any instability of the knee.  On 
VA examination in January 2007, while the Veteran complained 
of knee buckling, the examiner found no evidence of 
instability or subluxation.  On VA examination in November 
2007, the left knee was stressed, revealing moderate laxity 
along the medial collateral ligament region with stressing.  
Patella track was normal on the left knee without appreciable 
laxity.  The examiner found moderate ligament laxity along 
the collateral ligament joint line.  The Board finds that the 
medical evidence shows that the Veteran's left knee is 
productive of no more than moderate instability.  There is no 
finding of record to demonstrate any severe recurrent lateral 
instability or subluxation.  As severe recurrent subluxation 
or lateral instability is not shown, the criteria for a 30 
percent disability rating under Diagnostic Code 5257 have not 
been met.  38 C.F.R. § 4.71a.

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this case, because the medical evidence does 
not show that the Veteran has any of those conditions.  
Specifically, the treatment records and VA examinations do 
not demonstrate any objective finding ankylosis of the left 
knee.  Although X-rays of the Veteran's left knee  revealed 
post-traumatic changes in the proximal tibia and an old 
healed fracture of the proximal tibia, malunion or nonunion 
of the tibia and fibula is not shown.  While the Veteran has 
complained of knee buckling, no treatment record, or report 
of VA examination demonstrates any objective finding of 
dislocation of the semilunar cartilage or locking of either 
knee.  Finally, the Veteran has not undergone any surgical 
procedures on either knee and genu recurvatum has not been 
diagnosed.  

VA examiners noted a well-healed 8 inch surgical scar over 
the medical aspect of the knee.  There was no retraction, 
erythema, or infection.  The scar has not been noted to be 
either tender or deep.  The evidence tends to indicate that 
the scar is asymptomatic.  Therefore, the Board finds that a 
separate rating for a surgical left knee scar is not 
warranted because the evidence does not show any ratable 
symptomatology.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.

Although the Board is precluded by regulation from assigning 
an extraschedular ratings in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  That is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's left knee 
disability reasonably describe the Veteran's disability level 
and symptomatology, and provided for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  Therefore, the Board finds that the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular ratings are adequate.  Consequently, the 
Board finds that referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


Additional Compensation for a Dependent Child

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of 
an effective date prior to September 1, 2007, for adding the 
Veteran's son, W.D., as a dependent child based upon school 
attendance.

In December 2005, the Veteran submitted Request for Approval 
of School Attendance letters for W.D. and K.D.  He indicated 
that both dependents were attending high school.  W.D.'s date 
of birth was August 16, 1988, and he turned 18 in 2006.  The 
Veteran was notified in a November 2006 VA letter that his 
award would be reduced effective June 1, 2006, due to the 
loss of a dependent child.  An October 2006 correspondence 
from Sweeny High School confirmed that W.D. had been a high 
school student of that institution until May 26, 2006, and it 
was the author's belief that W.D. had enrolled in college.

In November 2006, the Veteran submitted a statement wherein 
he indicated that W.D. and K.D. were both unmarried dependent 
children who were full time students at approved educational 
institutions.  That statement requested that benefits for 
dependents be reinstated.  In correspondence dated in 
December 2006, VA requested the Veteran to complete the 
enclosed VA Forms 21-674, Request for Approval of School 
Attendance, to determine whether additional benefits for W.D. 
and K.D. were authorized based on continued school attendance 
at an approved institution.  In December 2006, the Veteran 
submitted VA Form 21-674, which confirmed that K.D. was 
attending the University of Central Arkansas.  No VA Form 21-
674 was received for W.D.  In a decision issued in May 2007, 
the DRO found that entitlement to additional payment for K.D. 
was warranted, but not for W.D. because the Veteran had 
failed to provide evidence that W.D. continued in school past 
his 18th birthday.  The Veteran did not timely appeal that 
decision.  

In July 2008, the RO received VA form 21-674, Request for 
Approval of School Attendance, for W.D.  The Veteran reported 
that the W.D. was a student at the University of Central 
Arkansas since August 2006 and was expected to graduate in 
August 2010.  

In a VA letter to the Veteran later in October 2008, the 
Veteran's VA compensation benefits were adjusted to include 
W.D., effective September 1, 2007. The Veteran timely 
appealed that decision, requesting an earlier effective date 
for payment of dependent benefits for W.D.  

The Board has examined that evidence of record, but finds 
that the documentation in the claims file prior to the July 
2008 VA Form 21-674, does not definitely show that W.D. had 
entered college.  A claim for additional benefits for W.D. 
was denied in May 2007 and was not timely appealed.  At the 
time of that claim, no VA Form 21-674 had been received for 
W.D. subsequent to his graduation from high school.    
Therefore, that denial is final.  38 U.S.C.A. § 7105.  The 
duty to assist is not a one-way street.  If a veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The regulations provide that additional pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance, if the child was at that time 
pursuing a course of instruction at an approved educational 
institution, and a claim for such benefits is filed within 
one year from the child's 18th birthday.  38 C.F.R. 
§ 3.667(a)(1).  W.D. was 18 years old in August 2006.  A 
previously filed claim for benefits was finally denied in May 
2007.  A subsequent claim for benefits based on school 
attendance with VA Form 21-674 form was not received by VA 
until July 2008.  Therefore, the Board finds that the claim 
upon which the benefits were granted was not received within 
one year following W.D.'s 18th birthday.

The pertinent regulation allows for payment from the 
commencement of the course, if filed within one year from 
that date.  38 C.F.R. § 3.667(a)(2).  As the Veteran filed a 
claim in July 2008 that notified VA that W.D. had been 
attending college for, the effective date for adding W.D. as 
a dependent would be September 1, 2007, the beginning of the 
fall semester within the current school year.  An effective 
date earlier than that is not available because the claim for 
benefits was finally denied in May 2007.  The July 2008 claim 
supported payment from commencement of the most recent school 
term in September 2007.

At the personal hearing in April 2009, the Veteran testified 
that in December 2006, he submitted VA forms 21-674, for K.D. 
and W.D.  The Board finds that there is no evidence that the 
Veteran submitted a VA Form 21-674 for W.D. prior to July 
2008.  The claims file does not contain that form for W.D. 
prior to July 2008 and subsequent to his graduation from high 
school.  There is a presumption of regularity under which it 
is presumed that government officials have properly 
discharged their official duties.  United States v. Chemical 
Foundation, Inc., 272 U.S. 1 (1926).  Therefore, it must be 
presumed that VA properly discharged its official duties by 
properly handling all forms submitted by the Veteran.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of clear evidence to the contrary.  
However, the Veteran has not submitted any evidence in 
support of his contention other than his statements, which do 
constitute the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  

The Board finds that the preponderance of the evidence is 
against the appellant's claim for benefits for W.D. prior to 
September 1, 2007, because the evidence shows that claim was 
finally denied in May 2007 and that the July 2008 reopening 
of the claim would support an effective date only to the 
beginning of the most recent term in September 2007.  
Therefore, the claim for an earlier effective date is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right hand condition, to include as 
secondary to a service-connected left knee disability, is 
denied.

Service connection for a right elbow condition, to include as 
secondary to a service-connected left knee disability, is 
denied.

Service connection for a bilateral foot condition, to include 
as secondary to a service-connected left knee disability, is 
denied.

A rating higher than 20 percent for residuals of a left knee 
injury with instability is denied.

A rating higher than 10 percent for degenerative joint 
disease of the left knee with limitation of motion is denied.

An effective date earlier than September 1, 2007, for 
additional compensation for a dependent child based upon 
school attendance, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


